Title: To James Madison from Alexander Fowler, 15 December 1796
From: Fowler, Alexander
To: Madison, James


Dr: Sir,
Pittsburgh 15. December 1796.
After some trouble I apprehend I have collected such evidence as will sufficiently obviate the objections made by the Committee of Claims last Session. They observe—“That it is not in proof before the Committee that any timely exertions have been made by the Petitioner to obtain Lands, or that he has not obtained Lands upon them, unless the appearance of the warrants, and Brackenridges Certificate (not Hugo, but Alexander Brackenridge, Surveyor of Jefferson County) shall justify such a Conclusion, nor is there proof that the Petitioner was a reduced officer.”
There was a time when my principles were not only Known but applauded by an American Congress, and when such proofs would not have been required of me; but times are changed, as well as Men and measures. It is well that some virtuous Men retain their original principles, otherwise we should all have been swept long since, by the torrent of adulation, into a Gulph of folly and Corruption. Depending Sir, upon the Resolution of the Committee in 1783, I made myself easy, and struggled forward under accumalated difficulties, not doubting but I should ultimately arrive at Independence, so soon as Congress disposed of the western Territory; and I still retain the fullest confidence of success when my claim is thoroughly investigated, and fully understood. To doubt it would be to doubt the Justice of Congress.
My Commission in 1763, which fortunately I have by me must prove that I was a British Officer, and reduced on Half pay at that period. With respect to my obtaining Lands upon the Warrants; I had supposed, that the Warrants themselves were the strongest of all Evidence, that I had not; but it is suggested to me by a professional friend here, that a Certificate from the Land Office, expressing a return of the Warrants, is absolutely necessary, being what the Committee in 1783. Contemplates, and what the late Committee requires. My claim under the Proclamation of 1763, was proved agreeably to an existing Law of Virginia, before the County Court of Youghaganey, whose jurisdiction at that time extended over this place; and the Certificates upon which my claim rested, signed by the Colonel of the Regt. in which I served, as well as by the Commander in Chief, was either filed in the office of the Prothenotory of that Court, or forwarded to Mr. Harvey, the Register of the Land office, by whom my Warrants were Issued. I therefore humbly apprehend it may be adviseable to return the warrants, and procure the necessary Certificate from the Register of the Land office, before a further investigation of my claim takes place; and if you and my friends are of the same opinion, I flatter myself the necessary means will be taken to procure it, without my appearance at Richmond. This in my present situation is altogether impracticable, having been attacked by a Severe fit of the Gout about the middle of last Month; but I am now getting well, and am in hopes of being able to hobble down to Philadelphia in the Course of the Winter. In the mean time I could wish my business was kept in a state of postponement Untill I get forward with such documents in proof of my claim; as I have now procured. As a favorite Author of mine observes—“Grant me propitious, retirement and Health, With Competencey and a Catt: There with Sweet Liberty, In some recluse and lonely vale, far from the intrigues of a Court, calm and serene to dwell; for who would Groan beneath the galling load of power, or walk upon the Slippery pavements of the Great Who on his Glebe can reign, unenvied, happy, and Secure.” You’ll excuse my. It is the effusions of a Heart which cannot change. I have the Honor to be, with the uttmost respect, Dr. Sir, Your obliged and Obedient Servant
A: Fowler.
